PER CURIAM: *  Carlos David Dominguez appeals the district court’s denial of his petition for a writ of error comm nobis. Dominguez has completed his 110-month term of imprisonment but is still serving a 10-year term of supervised release. At all times, this court must be assured of its jurisdiction and the district court’s jurisdiction. United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000), Because Dominguez is subject to an unexpired term of supervised release, he is “in custody” and ineligible for coram nobis relief. See United States v. Hatten, 167 F.3d 884, 887 n.6 (5th Cir. 1999), We therefore affirm on the alternative ground that the district court lacked jurisdiction to consider Dominguez’s petition. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.